DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 12, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 20-22 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 20: Claim 20, as a whole, is directed towards the abstract idea of authorizing a transaction in response to receiving approval from multiple entities.  In particular, the claim recites accessing a token, writing the token to a blockchain with a token that enables a transaction in response to receiving an approval from an owner of the token and a second party.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a processor; and 
a non-transitory computer readable storage medium storing executable computer program instructions, the computer program instructions when executed by a processor causing the processor to: 
access a cryptographic token linked to a physical diamond commodity, the physical diamond commodity including a secured container that houses one or more diamonds and an encryption chip; and 
write the cryptographic token to a blockchain using a smart contract that is configured to enable a transaction associated with the cryptographic token in response to: 
an owner's signature that includes a private key of an owner of the physical diamond commodity, and 
a signature by the encryption chip that includes a private key stored in the encryption chip.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the processor, non-transitory computer readable storage medium, blockchain, and smart contract generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain computing environment.  Further, the accessing operation is insignificant extra-solution activity as it is merely a data gathering operation.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the processor, non-transitory computer readable storage medium, blockchain, and smart contract generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain computing environment.  Further, the accessing operation is well-understood, routine, and conventional activity as it is receiving data over a network or reading data from storage.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 20 is rejected as being directed towards patent ineligible subject matter.

Per Claims 21-22: Claims 21-22 have also been analyzed for subject matter eligibility.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claim 21 recites that the encryption chip has a physical unclonable function.  However, this fails to recite a practical application or significantly more than the abstract ideas as it simply defines additional structure of the encryption chip but the physical unclonable function is not recited to have any function within the claim.  Therefore, this subject matter further ties the use of the abstract ideas to a particular technological environment.
Claim 22 recites that the secured container is stored in a cabinet configured to query the encryption chip to retrieve the private key.  However, this subject matter also fails to recite patent eligible subject matter as the cabinet is outside the scope of the claim as it has not been positively recited as being part of the claim.  Therefore, the cabinet and the operations it performs fails to alter the subject matter eligibility analysis.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,523,443 to Kleinman in view of U.S. Patent No. 11,074,650 to Madisetti et al.
Per Claim 20: Kleinman discloses:
A system, comprising: (see Kleinman at Title: Devices, methods, and systems for cryptographic authentication and provenance of physical assets)
a processor; and a non-transitory computer readable storage medium storing executable computer program instructions, the computer program instructions when executed by a processor causing the processor to: (see Kleinman at 9:1-5: For embodiments in which the RBI 401 is a software application running on a host device, the RBI utilizes the display, user interface, processor, and memory of the host device. The processor and memory of the host device may be used to perform PKC logic.)
access a cryptographic token (e.g., registration transaction data structure) linked to a physical [[diamond]] commodity, the physical [[diamond]] commodity including [[a secured container that houses one or more diamonds and]] an encryption chip; and (Examiner’s Note: the language “the physical diamond commodity including a secured container that houses one or more diamonds” has been considered and determined to fail to recite a patentable distinction over the prior art as this description of the physical diamond commodity does not appear to impact any of the positively recited elements in the claim.  See Kleinman at 9:38-42: A trusted agent is a certified entity granted the capability to record new (previously unrecorded) physical assets in a blockchain, by creating registration transaction data structures and submitting them as a registration transaction to the blockchain network.)
write the cryptographic token to a blockchain using a [[smart contract]] that is configured to enable a transaction associated with the cryptographic token in response to: (see Kleinman at 11:44-46: TA's RBI sends 653 the completed registration transaction data structure 501 to the blockchain network as a new registration transaction.)
an owner's signature that includes a private key of an owner of the physical diamond commodity, and (see Kleinman at 11:37-43: TA's RBI performs 651 a “generate digital signature” process 301 with the message (the hash digest saved in local memory); the result of the process completes 651 the DSA-RFID digital signature 554. TA's RBI completes 652 trusted agent digital signature 555—a function of the message (the hash digest saved in local memory) and the trusted agent private key.)
a signature by the encryption chip that includes a private key stored in the encryption chip. (see Kleinman at 11:37-43: TA's RBI performs 651 a “generate digital signature” process 301 with the message (the hash digest saved in local memory); the result of the process completes 651 the DSA-RFID digital signature 554. TA's RBI completes 652 trusted agent digital signature 555—a function of the message (the hash digest saved in local memory) and the trusted agent private key.  See also 7:38-40: Physically unclonable function (PUF) 111 supplies 341 the private key value to PKC logic 121.)
However, Kleinman fails to disclose, but Madisetti, an analogous art of blockchains and diamonds, discloses using a smart contract to write such data to the blockchain (see Madisetti at 22:15-17: 3. Record a cryptographic hash of the combination certificate in a Digital Certificate Smart Contract 1126 on the blockchain network 1056.).  Madisetti also discloses a container that houses one or more diamonds (see Madisetti at 26:11-27: FIG. 28 is an illustration of the process for fingerprinting diamonds in a parcel and recording each fingerprint in a Merkle Tree structure whose root hash is stored in a blockchain. At a diamond auction, a diamond seller 1750 showcases 1754 a parcel 1758 containing rough diamonds to the buyer 1752. The buyer 1752 inspects 1756 the parcel 1758 and then each diamond in the parcel 1758 is scanned 1760 with a diamond scanner 1762 and fingerprinted. A Merkle tree 1764 is created 1766 from the fingerprints of the diamonds in the parcel 1758. Each fingerprint is recorded as a leaf node in the Merkle tree 1764. The root hash of the Merkle Tree 1764 is recorded 1768 on a blockchain network 1770. Meta-information 1888 related to each diamond in the parcel (such as owner information, time of scan, GPS location of diamond, price and payment information) may also be captured and recorded in the related smart contracts on the blockchain network 1770.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleinman so that the physical commodity is a diamond in a secure container and using a smart contract to write the registration transaction to the blockchain using the techniques disclosed in Madisetti.  One of ordinary skill in the art would have been motivated to do so to self-execute commodity registration transactions on a blockchain, thereby increasing efficiency of the system.

Per Claim 21: The combination of Kleinman and Madisetti discloses the subject matter of claim 20, from which claim 21 depends.  Kleinman further discloses:
wherein the encryption chip comprises a physical unclonable function chip. (see Kleinman at 7:2-4: Physically unclonable function (PUF) 111 supplies 341 the private key value to PKC logic 121.)

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinman and Madisetti as applied to claim 20 above, and further in view of U.S. Patent Pub. No. 2003/0030539 to McGarry et al.
Per Claim 22: The combination of Kleinman and Madisetti discloses the subject matter of claim 20, from which claim 22 depends.  However, the combination of Kleinman and Madisetti fails to disclose, but McGarry, an analogous art of tracking objects using RFID, discloses:
wherein the secured container is stored in a cabinet that is configured to query the encryption chip to retrieve the private key. (Examiner’s Note: this claim element has been considered and determined to be outside the scope of the invention as the cabinet has not been positively claimed as part of the system.  However, for compact prosecution purposes, the following citation is provided: see McGarry at ¶ 13: In yet another aspect of the invention, a method for tracking inventory in a vending machine is disclosed. The method includes loading vend items having tags into a vending machine, sensing the tags with at least one tag sensor, and transferring information concerning the vend items to a control circuit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleinman so that commodities stored in a container may scan and provide information related to the stored commodities using the techniques disclosed in Kleinman.  One of ordinary skill in the art would have been motivated to do so to more efficiently manage inventory.


Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2019/0366475 discloses a method of tokenization and use of assets, comprising: a) registering at least one asset on a distributed ledger; b) assigning the at least one asset a fungible or non-fungible token with a public key; c) reading information about the at least one asset using a reading device; d) verifying ownership of the at least one asset using a private key which matches the public key; and, e) performing a transaction with the at least one asset.
U.S. Patent Pub. No. 2020/0410509 discloses a supply chain data collection method compatible with standard article coding is disclosed. A general barcode of a commodity and an identification code presented in a plain code manner are arranged in the same identification area on a commodity package, and the identification code is arranged at a non-general barcode dead zone (S1). The identification area is scanned by a code scanning identification system arranged in a supply chain circulation link, and the general barcode and the identification code of the commodity are read and identified to collect the identification information of the commodity (S2). User information and the identification information are associatively stored in a database to realize collection of commodity supply chain data corresponding to the identification information (S3). A foundation is laid for the realization of “one article, one code” anti-counterfeiting traceability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685